Case 2:19-cv-01717-RGK-AGR Document 72 Filed 10/07/19 Page 1 of 2 Page ID #:879



1    Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
2    David G. Feher (admitted pro hac vice)
     dfeher@winston.com
3    WINSTON & STRAWN LLP
     200 Park Avenue
4    New York, New York 10166
     Telephone: (212) 294- 6700
5    Facsimile: (212) 294-4700
6    Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
7    WINSTON & STRAWN LLP
     35 West Wacker Drive
8    Chicago, Illinois 60601
     Telephone: (312) 558-5600
9    Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
12   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
13   Facsimile: (213) 615-1750
14   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
15   WINSTON & STRAWN LLP
     101 California St., 35th Floor
16   San Francisco, California 94111
     Telephone: (415) 591-1000
17   Facsimile: (415) 591-1400
18   Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
21
                                              Case No. 2:19-cv-01717-RGK-AGR
22   ALEX MORGAN, et al.,
                                              Assigned to: Judge R. Gary Klausner
23                 Plaintiffs/Claimants,
                                              FIFTH NOTICE OF FILING OF
24   v.                                       CONSENT TO JOIN FORMS
25   UNITED STATES SOCCER
     FEDERATION, INC.,
26
                   Defendant/Respondent.
27
28


     FIFTH NOTICE OF FILING OF CONSENT TO JOIN FORMS       CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 72 Filed 10/07/19 Page 2 of 2 Page ID #:880



1          NOTICE IS HEREBY GIVEN that a Consent to Join form for the following
2    individual is attached hereto as Exhibit A. This individual chooses to participate in this
3    Equal Pay Act civil action as a collective action.
4                                           Exhibit A
5          1.     Julie Ertz
6
7    Dated: October 7, 2019                 WINSTON & STRAWN LLP

8                                           By: /s/ Diana Hughes Leiden
                                                Jeffrey L. Kessler
9                                               David G. Feher
                                                Cardelle B. Spangler
10                                              Diana Hughes Leiden
                                                Jeanifer E. Parsigian
11                                                Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
     FIFTH NOTICE OF FILING OF CONSENT TO JOIN FORMS          CASE NO. 2:19-CV-01717-RGK-AGR
